Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in view of the amendments to the claims submitted in a reply filed on June 26, 2022, and with applicant’s remarks on pages 7-8 of the filed reply, which the examiner adopts as the reasons for allowance, claims 1-20 are in condition for allowance.   All rejections indicated in the prior Office action have been withdrawn. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677